Warren E. Burger: We will resume arguments in Pasadena City Board against Spangler. Mr. Solicitor General.
Robert H. Bork: Mr. Chief Justice and may it please the Court. Yesterday when I quoted from the Swann opinion, I was saying what that opinion says on pages 24 and 25. The District Court there had imposed a numerical equitable remedy, percentage of the races. This Court said that a numerical mixing of the races was not a substantive constitutional right, but in an equitable decree it was a satisfactory starting place.
William H. Rehnquist: General Bork, perhaps you are about to reach it now. If you are not, just some time during your argument, would you address yourself to the question of whether the no majority of any minority provision of the 1970 decree entered by the District Court in this case contemplated annual changes in pupil assignment, solely by reason of demographic changes and if it did, is it consistent with Swann?
Robert H. Bork: I think it did Mr. Justice Rehnquist. I think it is inconsistent with Swann. I think it was an invalid order to that extent, but I think it was an order that the petitioners here were required to obey unless they got it modified and let me straighten one thing out if I may.
Lewis F. Powell, Jr.: Solicitor General, when you are addressing that same question, would you bear in mind my question and that is what order is in effect today with respect to racial balance? I am asking myself what I would do if I were a member of the School Board in Pasadena?
Robert H. Bork: Well, what I would do Mr. Justice Powell, were I the member of the School Board, is going to the District Court now and say we have done one more reassignment just as Chief Justice Chambers’ opinion said which I think is the opinion that represents the consensus or the only majority that could have been formed on that Court. We have done one more reassignment. We now ought to be released from the decree and it is our position. It is the position of United States that that is probably true if there are no more serious violations. If there is no lingering effect of the de jure segregation as proven to exist, they should be released from the decree. But in this case, we are discussing the 1974 situation and in 1974, these petitioners when they came in made no effort to deal with any lingering effects, not even discussed them schools citing capacity decisions and moreover, I should say this --
William H. Rehnquist: Why would they at least entitle under your view to have them no majority of any minority provision strict if it were invalid?
Robert H. Bork: Oh! I think they were and --
William H. Rehnquist: Then the Court of Appeals was wrong in simply affirming the District Court here, was it not?
Robert H. Bork: I think not. I think the opinions of the Court of Appeals clearly modify that District Court Order considerably and I think I have done everything that the petitioners have a right to complain about. Let me make this point Mr. Justice Rehnquist. These petitioners were in violation of that decree. Phil Neal said yesterday that nobody supposed that this decree required annual redistricting. The United States did not suppose that, but it is clear that besides the judge, the one other party to this case that understood that was this School Board because if you look at their notice of motion to modify the decree on page 233 of the appendix, they come in and seek modification on the grounds that they are having trouble complying by annual redistricting. That is under (1) and if you look at the affidavit on 234, a Raymond Cortines who was a superintendent of the schools at 235 and 236, he says, demographic changes are making it difficult for them to keep up, to keep complying. If you look at that affidavit of Henry Marquezque (ph) on 237 who was then the President of the Pasadena City Board of Education, he says that, it has become practical impossibility to continue to comply with the portion that judgment of this Court which required that there be no School District having majority of any minority. The School Board understood that they were under an annual obligation. That obligation I believe to be invalid, but they had not been changed and they were violating it. They knew they were violating it.
Byron R. White: Mr. Solicitor General (inaudible)?
Robert H. Bork: I think they were not and I think the Court of Appeals so modified it Mr. Justice White.
Byron R. White: Except they said it had to be one more time?
Robert H. Bork: They said one more time, you have been -- I think that is justified for this.
Byron R. White: (Inaudible) because of demographic change, is it valid that it will not be invalid for one more year?
Robert H. Bork: No, no it is not because of demographic change Mr. Justice White. I think the problem here is that they were out of compliance which indicated an attitude I think towards this which the Court of Appeals was allowed to take into effect. Furthermore --
Byron R. White: Where they ever in compliance?
Robert H. Bork: The first year. The first time they did it.
Byron R. White: Why did they make a change in that matter?
Robert H. Bork: Because Mr. Justice White, they were under an order which they could have gotten rid of by appealing, but they did not appeal.
Byron R. White: I see. It is an invalid order.
Robert H. Bork: It is like United Mine Workers case or like any of those cases which --
Byron R. White: (Inaudible)
Robert H. Bork: Well, they got it modified now, that is quite correct, but they were under an obligation to obey it as long as it stood in effect. And furthermore, the other thing about this case is that the kinds of de jure violation shown in 1970 by the kinds that have lingering effect: school citing school capacity decisions, the racial identifiability of schools, they did not even address those problems in their motion for modification and I think the Court of Appeals would be quite right in saying, we want to see those things addressed before we say drop the order altogether. I think now that they -- we are told here that they have complied since 1974 and they have done it again. That is all the Court of Appeals requires them. I think if they go back at this time, they probably be entitled to removal of the order. But in 1974, the Court of Appeals was not required as a matter of law to tell them that the District Court Order has to be lifted in its entirety. That is our entire position, a very narrow position. Now, a good deal of what is happening here I think is really an objection to a heavy busing order and that is not really the issue before this Court. The United States thinks it is an inappropriate case. The proper scope of initial remedies in cases such as this ought to be reexamined. It is our position of proper function of a remedy in this area is like it is in any other area. It is an attempt to put matters where they would have been if the violation had never occurred. Now, if that is true, if we rethink the problem and it comes out that way, then it is properly true that large scale busing orders indefinitely continued designed to produce a racial mix such as this one are probably beyond the proper scope with equitable remedy. But I do not think this is the case to re-examine, although that is part of underlying pressure in this case.
Warren E. Burger: We say it is much more of the Swann case. Did we not say that if we read the order of the District Judge as requiring any particular racial balance we would disapprove then reverse, but then we went on to read his orders otherwise?
Robert H. Bork: That is quite correct Mr. Chief Justice, but I think I am saying something additional. I am suggesting that the scope of an order, the size of Swann scope perhaps ought to be rethought on the theory that it did much more than put matters where they would have been had there been no de jure violation. I am just saying that was not litigated in the Distinct Court or the Court of Appeals and that I think we should remove that element of this case from our minds for that reason, This is not the appropriate case to address that problem. Now, as I say, we have been arguing about what the District Court said, if what the District Court said was still in this case, we would concede that petitioners have a lot of room for well-founded complaint. It is not in this case. Where the Court of Appeals left the case as what we are discussing and I will not claim that there is sparkling clarity there either, but the upshot of those opinions is it is the only position which can gain a majority as Judge Chambers position and we ask this Court to interpret that Court of Appeals' position as we do and sustain the decision of the Court of Appeals on those grounds.
Potter Stewart: Mr. Solicitor General has there been this one additional reassignment?
Robert H. Bork: Yes, there has been as I understand it Mr. Justice Stewart and I think that means that they have complied with the way the Court of Appeals reads the order and I think they are entitled under Judge Chambers' reading of the order to go back now and --
Potter Stewart: I guess it is against them dismissed, do they not?
Robert H. Bork: That is right. I think they now have the case which the, they are now in position to go in and say, the Court should stop active supervision of the school system , but we are discussing 1974 and I --
Potter Stewart: 1970 then 1974?
Robert H. Bork: That is correct. Well, 1970 is not even up here Mr. Justice Stewart, it is only 1974.
Potter Stewart: That is how I understand that background?
Robert H. Bork: That is true.
Byron R. White: Mr. Solicitor what is supposed would happen if the other side won this case? If the reassignment is already been taken place, would it come out any different and if you want it?
Robert H. Bork: Only in a matter of the way the law was read in the future Mr. Justice White.
Byron R. White: This case would not make any difference because the assignment had already, they would not reassign them (Inaudible)?
Robert H. Bork: Well, they might. I think of the judicious supervision is lifted.
Byron R. White: I know it is lifted, but assume the other side wins this case and except where they reassign them?
Robert H. Bork: I think if they win this case in the sense that they are told they are out from under judicial supervision or if they go back to the District Court as we think they should and get judicious provision lifted, they are free to return to a (Voice Overlap) policy.
Byron R. White: Well, in either way they might assign or reassign?
Robert H. Bork: Pardon me.
Byron R. White: Either way, they might then assign or reassign?
Robert H. Bork: That is quite correct.
Byron R. White: So is there any difference in this case as to what might happen as to who might win this case?
Robert H. Bork: I think not Mr. Justice White. The problem is that is why we oppose certiorari in this case, that is why we have been saying this is a very narrow case and indeed that is why we are standing here saying that the real importance of this case is a question of law.
Byron R. White: But you do insist the case is not moot?
Robert H. Bork: The case is not moot.
Byron R. White: That is what you say?
Robert H. Bork: That is quite correct.
Byron R. White: There is a moot issue?
Robert H. Bork: That is quite correct, but the question is whether what the Court of Appeals did on the facts existing as of 1974 was within its power.
Byron R. White: It is not moot because if you win they have to do something to get of?
Robert H. Bork: Do they have to go in or they have -- I assume if it turns out they have been in violation of a valid part of the decree again, they might not get off from under, but I am assuming that they are acting responsibly under the decree as they say they are.
Warren E. Burger: In fact the results, that is not in any record before us now?
Robert H. Bork: That is quite correct Mr. Chief Justice. That is the difficulty. We keep discussing what the District Court said which is no longer in the case. We keep discussing what they have done since 1974 which is not in this case. That is why I say this is a narrow case and as a matter of law, the Court of Appeals was not required completely to remove these petitioners from judicial supervision. And that indeed is our entire case and it is for those reasons that we ask the judgment of the Court of Appeals be affirmed.
Lewis F. Powell, Jr.: Mr. Solicitor General, may I ask you somewhat about general question. Is it the position of the Untied States government now that a school system cannot be desegregated until every school in the entire district meets a certain mathematical racial balance?
Robert H. Bork: Oh! No, not a bit Mr. Justice Powell. We merely said that under existing law which we have prepared to ask to be reexamined in the appropriate case, but under existing law, under Swann, it is appropriate if other factors do not make it too costly, too time consuming, too disruptive to take a school district of this size and start with a percentage figure, as a starting place, but you cannot keep it up. Now, in this case I should stress that the no majority of any minority is a much more flexible rule because there are two minorities here it gives the School Board much more room to maneuver than a decree like Swann did. So if the Swann decree was always a stating place, this one clearly is --
Potter Stewart: There are now three minorities, are they not and no majority?
Robert H. Bork: Well, I am not sure minority is the term of art Mr. Justice Stewart.
Potter Stewart: But they have more than half? The majority meant more than half. Minority means --
Robert H. Bork: If the judge -- there are people who will use minority as a term of art meaning particular identified groups.
Speaker: Even they are majority?
Robert H. Bork: That is correct.
Warren E. Burger: Mr. Okrand.
Fred Okrand: Mr. Chief Justice and may it please the Court. I regret that I had to take issue with my colleague respondent. The plaintiff’s respondent do not view the 1970 decree as being void, the portion of the decree that says the School Board at that time and until further relieve shall have no majority of a minority in any school of the district. I read Swann quite differently. I read Swann to allow just that and that until the School Board has shown that it is a unitary school, a unitary district, it cannot be allowed to be relieved from that requirement. Now, just one assign, the judgment of the Court did not require that there be any particular racial in any particular school. It even allowed Your Honor that there will be all white schools. It was the School Board which decided that they would not have any all white schools. With Mr. Neal eliminating from the case, any question I thought, I thought he did as to the validity of the 1970 decree, with him eliminating from the case, the question of any possible busing problem in the case, I view the case when I left here last night as involving only one question and that is as to whether the trial court abused its discretion in not relieving the School Board completely from judicial control and alternatively for not allowing it to go forward with this alternative plan. I think that that is what this case is all about. And the District Court not only did not abused its discretion in not relieving the board from judicial control, but with due respect have it relieved the board from judicial control, that would have been an abuse of discretion. Let me in a few minutes if I may point out to the Court some of the things that were before the trial court at the time it was asked to relieve the board of a judicial control. Incidentally, I also, before I do that, I want to make clear that the board did not ever, ever ask the Court to relieve it of the no majority of the no minority requirement, ever did they do that. They came into court and they asked to be relieved entirely of judicial control or if not then to be allowed to put in that alternative plan and neither one would be proper as I view the case as this Court has decided. Let me review for a moment what the Court had to consider. Also, although nominally, the School Board is here as a petitioner, this really is a case involving human beings who are charged with the duty of running that school system and its human beings that that judge had to look at and decide whether he would permit them to go free at that time in 1974. Before the Court at that time were these facts. The ink was not even dry on the 1970 judgment of the Court when certain persons, including the architect of the so-called alternative plan started a movement to recall the three members of the board who had the temerity of not appealing the Court’s judgment and who decided to go forward with their efforts to desegregate the School District. These are three members who had just been found guilty of segregating the School system and their slogan in that recall campaign was return to neighborhood schools. Now, return to neighborhood’s schools --
William H. Rehnquist: Mr. Okrand is there anything illegal about making the School Board campaign turn on a decision that members of the community may have thought importance to whether a decision should be appealed or not?
Fred Okrand: Nothing illegal at all Your Honor. It is the genius of our American System that they do that, but they have to be held responsible for what they say and the reason that they say it. When the re-callers have returned to neighborhood schools, this was five months, five months before the Pasadena Plan was even to go into effect. What were they to return to? What they were saying was remain where you were and what they were doing at that time was operating segregated schools. Return to neighborhood schools meant remain in segregated schools. Next, when the architect of the plan was elected to the board the following year, the recall having failed very soon thereafter, he presented a so called alternative plan to the board and what was the cardinal principle of that alternative plan? Get all black schools, the black children were to be encouraged to stay in the black ghetto. Oh! Yes, there will be some encouragement for them to go out of the black ghetto, if they so wanted, if they asked to go out, but the thrust was to keep them in the black community even to have their own separate school, sub-school district.
Potter Stewart: What is the population of Pasadena, about (Inaudible)?
Fred Okrand: I do not know that the school population is about 25 to 28,000. It is a small school district. The whole area is less than about half of the District of Columbia. The whole district from one side to the other is about 6 miles.
Potter Stewart: Is there truly an area that could be fairly described as a black ghetto?
Fred Okrand: Yes, yes, there is indeed, the Northwest portion of it. Let me go on if I may. The next year, there was an effort talking about white flight which the petitioners have talked about. There was an effort for a whole segment of the Pasadena School System to flee from the School District. They asked to be relieved to join another school district adjacent to it which was all white and while the petitioners talk about being concerned with white flight, the architect of the alternative plan voted to allow them to get out to further white flight. That was before the board below. Another plan was presented by the architect the following year. This time he omitted the ghetto black school. After the three -- and then that same year, the three new members subsequently were elected and became the majority of the Board ran on the same platform that had been the re-callers platform, this time return the neighborhood schools. I will live out the majority of stuff for busing. During that campaign, one of the members who was running for election, publicly announced that two of his two school children have been taken out of the Pasadena School District out of the public school because of the school to which they have been assigned, thus demonstrating his feeling about it. And I agree with the Court for the First Circuit in the Morgan versus Corrigan (ph) case in which the Court said white flight is an expression of opposition by individuals in the community to desegregation of the school system. That was before the trial court. Virtually the very first act that was done by this new School Board when they took control was to violate the Pasadena Plan. This Court has said that the assignment of administrators and faculty is one of the most important part of whether or not a school system is segregated or desegregated and what do these School Board members do? They immediately in violation of the Pasadena Plan which was very carefully designed by the former School Board members to make sure that there would not be discrimination in administrative appointment. They appointed five top administrators in complete violation of the plan which is not the main thing. They appointed them without even trying to get the minority candidates that the Pasadena Plan and what this Court’s decision envisage I think and predictably those five top appointees were Caucasians not minority. Further conduct of these Board Members whereas formally there had been a Black Task Force and a Mexican-American Task Force designed to try to look into the needs of the black and Mexican-American community, as soon as this new School Board took control there was no longer any Black or Mexican-American Task Force. In their conduct among themselves, the School Board members allotted spheres of influence to the four white members of the School Board, none to the black member of the School Board, none and all the time, they were in violation of the no majority of the no minority clause and finally they presented to the Court, the alternative plan. Now, I submit Your Honors that when the trial court was faced with that kind of recalcitrance, it had no alternative, but first to deny the thought of allowing these School Board members to go free and go their own way and go back to segregated schools, go back to black schools and white schools and also to deny the alternative plan. Let me for a moment if I may if I have time, go over a few of the things that Mr. Neal said yesterday. I have also mentioned, I think that in our judgment, the board had not been in compliance at all. Mr. Neal suggested that the judgment of the Court simply had to do with school assignment. It did not. It had to do with desegregating the public school system in Pasadena which had been segregated system for years and it ordered desegregation of all features of the Pasadena System, including the administrators and the faculty. Mr. Neal suggests there was no resistance to the Pasadena Plan. I do not know what resistance is. You do not have to break windows. You do not have to turn over buses to show resistance. There was resistance with the vengeance and perhaps that is the tragedy of Pasadena. Have they not done that, we would not be here at all and they would very well, perhaps be entitled to be relieved of Court supervision. By no means have they met the standard of the Fifth Circuit. They have not been in compliance, not even once. That the School Board still needs supervision of the Court to make sure that they do not run amok.
Byron R. White: What do you think the effect of the Court of Appeals’ opinion is?
Fred Okrand: I think it is a guideline of some type to the trial court. It may have eliminated --
Byron R. White: But what if the School Board now goes into Court and says we have made one re-assignment and we ask that the order be de-terminated?
Fred Okrand: I think the Court should not do that. I think the Court should properly --
Byron R. White: I know that is what you think, but you do not think that is the effect of the Court of Appeals?
Fred Okrand: I do not think the Court -- I think Judge Chambers said that, but I do not think that is the effect.
Byron R. White: Who else said -- who said something to the contrary? The dissent certainly would agree with it?
Fred Okrand: I do on know. The dissent would not agree. The dissent said, send it back and find out if they are still remnants of de jure segregation. That is what the dissent said and I think there are remnants of the of de jure segregation.
Byron R. White: So you are going to have argument in the District Court, I take it?
Fred Okrand: Well, we always have arguments in the District Court Your Honor. [Laughter] You should see. [Laughter] Mr. Neal suggested that the contempt citation which is still pending on appeal was solely because the School Board did not vacate the appointments. That is not it at all. The decision of the Court is at 384 F. Supp. We mentioned it in our brief. They were found in contempt because they violated their own Pasadena Plan by appointing five Caucasian administrators without trying to find any minority administrators and they were plenty of qualified ones as the Court’s 1970 opinion shows. Mr. Neal suggested that there was no substantial reason offered for not allowing the relief, the alternative plan. They had the burden of showing that the alternative plan was better than the Pasadena Plan and there is not a shred of proof in it at all. Indeed, the record is very clear and the trial court just could not have decided in any other way that had the alternative plan going into effect, say next September, those schools would immediately be black and white schools, quite in violation of this Court’s Green decision that says it should only be schools and not black schools and not white schools. Going outside the record, I know we are in the Supreme Court and that perhaps permissible sometimes. Mr. Neal talked about the Audubon school. One of the difficulties in going and outside the record as you are not able to give the complete picture, Mr. Neal did not mention that the trial court denied the motion of the moving parties at the McKinley School, another school will not be allowed to be established as a Fundamental School. He allowed that school to be established as a Fundamental School because it did not interfere with the segregation or desegregation of the Pasadena Schools. The reason they did not allow the Fundamental School at Audubon was because it was a segregating act on the part of the board. What it did was it put the burden on the blacks who under the Pasadena Plan were supposed to, ideally to be able to walk to their own elementary school for half the time and ride if they so chose the other half the time, but not this Fundamental School. What that required was at that these blacks who were going to that school ride the bus the whole seven years of the their schooling. And that that is why the trial court said no I am not going to allow this. You got to make that burden equal. Then you can have the Fundamental School and he said, “do no worry, go ahead and do it” in McKinley.
Warren E. Burger: Your time is up Mr. Okrand unless you --
Fred Okrand: Well, I think I am just about to be at the bottom. I think I really am. The red light is very dis-concerning I must say.[Laugher]
Warren E. Burger: That is the general idea.[Laughter]
Fred Okrand: Oh! I am going to just say one more thing. Talking again about Audubon, the Court asked the superintendent whether or not he had ever recommended to the board that they come in and ask for relief from the no majority of no minority, the superintendent answered yes he had. I think it was three times to the former President of Board orally and once to the present board in writing and the board still had not gone in to ask for that relief. Having all those things in mind, may it please the Court there is nothing left for this Court to do, it seems to me, but to affirm the judgment below.
Warren E. Burger: Mr. Neal.
Philip C. Neal: I have these two minutes I think Your Honor. That obviously does not allow me time to try to reply to Mr. Okrand’s somewhat a Capella treatment of the record.
Warren E. Burger: You have four minutes.
Philip C. Neal: Thank you. Thank you Your Honor. But as to the record I will have to rely I think upon our briefs and upon this Court’s own examination of the record. Let me correct one thing that I think is of importance. It is not true that Board never asked for modification of the no majority no minority requirement. That appears explicitly on the motion that the 233 of the record, the first paragraph of the motion. I think I would like to take this few instances that I have to speak to Mr. Bork’s position which I find somewhat perplexing because as I understand it, he thinks we are really entitled to the relief that we are asking, but he is confident that it has already been granted by the Court of Appeals. I think an examination of the opinions of the Court of Appeals will make clear that it was only Judge Chambers, who said if we redistricted once more we would be entitled to be free of that requirement. Neither he nor Judge Ely addressed himself to the question at what point we would be entitled to be relieved from active judicial supervision. Mr. Bork, if Mr. Bork thinks that all we need to do now is go back before Judge Real (ph) and say everything is over and the Court of Appeals said that, Mr. Bork is simply unfamiliar with the course of the School Boards relationships with Judge Real and this entire proceeding. And I think any such notion is totally dispelled if the Court will take a look at any part of the record on the Audubon proceeding which is before this Court and I would like to point out one thing in that connection. There was testimony from that Audubon proceeding that was relied upon in a government brief which is cited at page 13 or 15 of the government brief and it was on the basis of that inclusion in the government’s brief that I asked the Solicitor General, if he would lodge the entire record and the record is lodged and we have discussed it in our reply brief and I think that should completely dispel any notion that this problem can be eradicated by merely sending the case back without this Court saying anything. So, in conclusion, I would simply like to re-emphasize two points. The Courts below have clearly misconceived the Swann decision, What that case said might be taken as inappropriate starting point as has been made in this case, the end point, the total objective of the remedial process and apparently for an indefinite period. Aside from that fatal flaw, the judgment should at the very least be remanded with some guidance from this Court as to when and how the School Board will have satisfied the requirement that it be a unitary district so that it can be released from the straight jacket that has been in for now six years.
Warren E. Burger: Thank you gentlemen. The case is submitted.